 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentrePropertyManagementandCarlWestleyTanner.Case 15-CA-813521 February 1985DECISION AND ORDER REMANDINGPROCEEDINGBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 October 1982 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions and a brief in sup-port of exceptions.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order and to remand part of this pro-ceeding to the administrative law judge for recon-sideration underMeyers Industries,268 NLRB 493(1984).The Respondent manages apartment complexesat various locations including the facility involvedin the instant case. In February 1981 the Respond-ent hired Carl W. Tanner to perform maintenancework.ShortlyafterhecommencedworkingTanner discussed the formation of a union withother employees. To this end Tanner informed theemployees that they were entitled to an election if30 percent of the employees signed a petition so re-questing.As set forth in detail in the judge's deci-sion the employees began talking about this idea,theRespondent's manager became involved, andTanner was subsequently discharged.The judge found that the Respondent dischargedTanner for his protected concerted activity in re-porting plumbing violations at the Respondent's fa-cility to the local authorities and thereby violatedSection 8(a)(1) of the Act. The judge further foundthat the Respondent discharged Tanner for engag-ing in union activities and thereby violated Section8(a)(3) of the Act.In finding that Tanner's conduct of reportingplumbing code violations to local authorities con-stitutedprotected concerted activity, the judgerelied onAlleluiaCushionCo.,2 and analyzed the1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and, to the extent consistent withthis decision, find no basis for reversing the findings Additionally, theRespondent excepts to the judge crediting witnesses'testimony on somematters and not on others However,"nothing is more commonthanto believe some and not all" of what a witness saysNLRB v UniversalCamera Corp,179 F 2d 749, 754 (2d Cir 1950)2 221 NLRB 999 (1975)record evidence consistent with that decision. TheBoard has since overruledAlleluiaand adopted thefollowing definition of concerted activity: "[A]nemployee's activity [is] `concerted' . . . [when]. . . engaged in with or on the authority of otheremployees, and not solely by and on behalf of theemployee himself."3We shall order that the judgereview the record to determine whether Tannerengaged in concerted activity within theMeyersdefinition, includingwhetherTanner contactedlocal authorities concerning plumbing code viola-tions "with or on the authority of other employ-ees."The judge also found that Tanner's dischargewas motivated in part by his union activities. Afinding that Tanner's act of contacting local au-thorities concerning plumbing violations was notconcerted would thus require a mixed-motive anal-ysisunderWright Line.4We shall accordinglyorder the judge to reanalyze the case underWrightLineconsistent with his ultimate findings.We shall therefore remand the 8(a)(1) and (3) al-legations concerning the discharge of ChargingParty Tanner to the judge for analysis, decision,and recommended Order consistent withMeyersIndustries,Wright Line,and our other findings andconclusions in this Decision and Order.The judge also concluded that the Respondent,through its supervisor Linda K. Jackson, unlawful-ly interrogated employee Gerald P. Lemoine byasking him if he had signed the petition being cir-culated by Tanner and unlawfully threatened Le-moine by stating, "You better not have signed it."In so doing, one of the factors relied on by thejudge was timing: this alleged unlawful interroga-tion and threat occurred "immediately following"Tanner's discharge.As all the relevant circum-stances surrounding the interrogation must be con-sidered,we shall defer ruling on this aspect of thecase until the judge reanalyzes Tanner's dischargeas set forth above.Rossmore House,269NLRB1176 (1984).ORDERIt is further ordered that the administrative lawjudge shall prepare and serve on the parties a sup-plemental decision containing credibility resolu-tions, findings of fact upon the entire record, con-clusions of law, and a recommended Order, con-sistentwith the remand, concerning those sectionsof the complaint alleging that the discharge of CarlWestley Tanner violated Section 8(a)(3) and (1) ofsMeyers Industries,above at 4974 SeeWright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982), approved inNLRB v Transporta-tionManagementCorp,462 U S 393 (1983)274 NLRB No. 29 CENTRE PROPERTY MANAGEMENTthe Act. Following service ofthe supplemental de-cisionon the parties, the provisionsof Section102.46 of theBoard'sRules and Regulations shallapply.IT IS FURTHER ORDERED that the remaining alle-gations of the complaint are dismissed.DECISIONSTATEMENT OF THE CASELAWRENCEW. CULLEN,Administrative Law Judge.This case was heard before me on May 11,1982, atBaton Rouge,Louisiana. The hearing was held pursuantto a complaint issued by the Regional Director forRegion 15 of the National Labor Relations Board onJune 2,1981. The complaint is based on a chargefiled byCarlWestley Tanner,an individual,on behalf of himselfon April 23, 1981. The complaint alleges that CentrePropertyManagement,a partnership (the Respondent)has violated Section 8(a)(1) of the National Labor Rela-tionsAct (the Act) byunlawfully interrogating employ-ees concerning their"union activities, sympathies and de-sires" and has violated Section 8(a)(3) and(1) of the Actby its February 23, 19811 discharge of Carl WestleyTanner and its failure to reinstate him "because of hismembeship in, and activities on behalf of the Union,2 andto discourage union and other concerted activities of itsemployees"The complaint is joined by the answer ofthe Respondent wherein it denies the commission of anyunfair labor practices.The Respondent also asserts as anaffirmative defense in its answer that Tanner was dis-charged because hemade unfounded and unwarranted threats and accu-sations against respondent concerning alleged viola-tions of City code provisions and threats of reportsof same to Government Officials, among other actsand conduct not related to any membership in, ac-tivities on behalf of or sympathies concerning anyunion, and thatany union activity on the part of the said Carl W.Tanner was purely coincidental with the activitiesfor which he was terminated and were not . . . re-lated to his termination, and thatTanner deliberately provoked his own terminationand sought to insulate himself from the adverse con-sequences of same by raising the spectre of unionactivities and the suggestion that the timing of hisdischarge must have been related to his union ac-tivitieswhich suggestion is false.Upon the entire record in this proceeding, includingmy observations of the witnesses who testified herein,and after due consideration of the positions of the par-ties,and memorandums filed by the parties, I make thefollowing1All dates are in 1981 unless otherwise stated2The Union refers to Local 103 of the UnitedFederation of Independ-ent Unions (the Union or Local 103)FINDINGS OFFACT AND ANALYSIS3IJURISDICTION191The complaint alleges, the Respondent admits, and Ifind that at the time of the alleged unfair labor practices,the Respondent was at all times material herein an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act4 having during the 12months preceding the filing of the complaint, a repre-sentative period, derived gross revenues in excess of $1million and having also purchased and received goodsand materials valued in excess of $40,000 from varioussuppliers located in Baton Rouge, Louisiana, who in turnreceived said goods and materials from points located di-rectly outside the State of Louisiana.II.THE LABOR ORGANIZATIONThe Respondent deniedin itsanswer that Local 103was a labor organization within the meaning of Section2(5) of the Act and argued at the hearing and in its post-trialmemorandum that Local 103 consisted only ofTanner.However, Tanner's unrebutted testimony, assupported by documentation of the Union's constitution(G.C. Exh. 6) and its filings under the Labor Manage-ment Reporting and Disclosure Act (R. Exh. 5), showedthat Local 103 was formed by Tanner and other individ-uals in 1977 to represent employees, that it previouslyengaged in an unsuccessfulorganizingcampaign of an-other employer, collected dues and obtained authoriza-tion cards of employees, and that although it had been"more or lessdormant" prior to February 23, it had notbeen dissolved and Tanner, then an employee of the Re-spondent, was attempting to organize the Respondent'semployees to be represented by Local 103. Under thesecircumstances, I find that Local 103 of the United Feder-ationof Independent Unions is a labor organizationwithin themeaningof Section 2(5) of the Act. SeeLegalServicesFor The Elderly Poor,236 NLRB 485 (1978),wherein the Board held that the definition of a labor or-ganizationis sufficiently broad to include an individualrepresentative.III.THEALLEGEDUNFAIR LABOR PRACTICESThe Respondent is engaged in the business of manag-ing apartment complexes at various locations in theStates of Texas, Mississippi, and Louisiana, including a620-unit apartment complex, Sherwood Acres I and II inBaton Rouge, Louisiana, which is the only facility in-volved in the instant case.The Charging Party, Carl Westley Tanner, was hiredby the Respondent as a maintenance man and com-menced work on February 18, following an interview bythe Respondent's resident apartment manager Liz Cla-verie and Respondent's property manager Linda K. Jack-3The following includes a composite of the testimony of the witnessesat the hearing which testimony is credited, except insofar, as specificcredibility resolutions are made4The Respondent's counsel advised at the hearing that Respondent isa partnership rather than a corporation as originally pleaded in the com-plaint 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDson.5Claveriewas responsible for the management ofthe Sherwood Acres I and II apartment complex, a posi-tion she held from June 1980 until March 5, 1981 whenshe left to assume a position at another apartment com-plex. Jackson was responsible for the property manage-ment of several properties for the Respondent includingthe Sherwood Acres Complex where Jackson also re-sidedClaverie reported to Jackson who assisted Cla-verie as required.Tanner testified as follows: Tanner was shown aroundthe apartment complex by another maintenance man Atthat time he noted a number of open and missing sewerplugs with toilet paper and waste matter on the groundand was told by the other maintenance man not to re-place the plugs. Tanner said nothing, but he intended toreplace the plugs as this is a serious health hazard as theopen drains emit waste and sewer gas. Tanner testifiedhe was a member of the Pipefitter Plumbing Union andhad also worked as a plumbing inspector for the parishgovernment of Baton Rouge. Tanner worked on Febru-ary 18, 19, and 20 (Wednesday through Friday) and hediscussed the formation of a union with Mary Ellen Fer-guson, a housemaid assigned to the complex, and herbrother,Major Schaefer, and informed them that the em-ployees could seek an election if 30 percent of the em-ployees signed a petition to do so.Tanner testified further. He did not work the interven-ing Saturday and Sunday but next reported to work onMonday, February 23, at approximately 7:40 a.m. and atthat time he gathered with other employees in thelounge facility of the Unit I offices as is the custom ofthe employees to gather and drink coffee made in an ad-joining kitchen prior to the assignment of their work at 8a in. Tanner proceeded to discuss the organization of aunion among the Respondent's employees with employ-eesMary Ella Ferguson and Major Schaefer and with an"air conditioning man" at which time he showed thempamphlets issued by the National Labor Relations Board,advised them that he was the president of Local 103, andinformed them of their right to organize Shortly before8a.m.ResidentManager Claverie arrived and askedwhat was going on and he told her "Those are pam-phlets of the Labor Union, for when we form the union"and Claverie then walked into her office and Tannerthen "picked up all the papers and walked out and putthem in the van." Tanner then put en his tool belt andwalked into Claverie's office to pick up his work ordersand also told Claverie that replacements were needed formissing sewer plugs as he had replaced several he hadfound near the sewer and he had offered to buy the re-placements the previous Friday but had been told byClaverie that a requisition for these plugs must be issuedby "the main office." He then told Claverie that theopen sewers were a health hazard and that the CityParish (Baton Rouge) Board of Health could "shut usdown" and "have the utilities cut off" and that he knewthis because he was a former plumbing inspector. Hethen inquired how long it would take for a requisition to5The complaintalleges, theanswer admits, and I find that atall timesmaterial herein Jackson and Claverie were supervisors and/or agents ofthe Respondent within the meaning of Sec 2(11) and (13) of the Actbe issued and Claverie replied she did not know as shewas not familiar with the new requisition system and shewas leaving for a new job on Friday at another apart-mentcomplex Tanner then stated it was a coincidencethat he had formerly worked at the apartment complexatwhich Claverie was to be employed, she was em-ployed as a result of her phone call to a management of-ficial of the complex to check on Tanner's reference. Hethen went to count the missing plugs in accordance withhis request and circled the buildings to do so, performedtwo or three small repairs, found that he required a largewrench for a repair and went to his van parked outsidetheUnit I office.While he was at the van, PropertyManagerJackson knocked on the office window and mo-tioned for him to come in the office Tanner did so andat that time found that housemaidFerguson, securityguard Maranto,6 Claverie, and Candy7 were also in theoffice Jackson told Tanner to close the door of the frontoffice (the office of the assistant resident manager whowas on vacation on this date). Tanner closed the door.Jackson asked him his reason for requesting the plugs; hetold her that the sewers fill up with water when it rainsand Jacksonsaid,"Oh; well, we'll take care of that."Jackson then asked about his reference to the "phonecall" and he explained this concerned the phone call to amanagementofficial by Claverie concerning his job ap-plication and Jackson replied, "Oh." Jackson then askedTanner, "Do you belongto a union?" Tanner said, "Yes,Ido " Jackson asked whether he had a union card andTanner replied that he did, whereupon Jackson askedhim to show it to her and he replied that it was in hisvan and went out to his van and brought in the "pam-phlets" as part of theunion, andopened them up.Iwas kidding, I told her-they was in an enve-lope, and I said,I've got enough for all your employees, I said,Membership cards for all your employees, She(Jackson) said,You're firedYou're firedOh, she got excited,You're firedAnd what-it didn't do any good to close thedoor; everybody down in the lobby could hear her.And she turned to her employees, and she saidshe'd fire anybody that wanted to join the Union;she wasn't going to have no union men workingthere; and she told me to turn in my keys and getoff the property.Tanner then gave Jackson the keys and asked Jacksonwhether she was "going to give me a pink slip or reasonfor firing me?" and Jackson picked up a termination slip(G.CExh. 4) from the typewriter on the desk andhanded it to him Tanner did not look at it but ratherfolded it and put it in his pocket and he thenmentionedthe plugs and Jackson told him to "get off her property"cPaul Frank Maranto Jr is a detective sergeant with the Baton RougeParish Sheriffs office who also worked as a security guard for the Re-spondent and occupied an apartment in the Respondent's apartment com-plex as his residencerCandice (Vaughn)Berry was then a leasing agent and was scheduledto assume Claverie's position at the end of the week CENTRE PROPERTY MANAGEMENTand security guard Maranto also did so and "started get-ting in close and kind of pushing me to the door "Tanner then said, "Okay, I says, I am going straight tothe phone, and I'm calling the inspection department,and I'm going to report those-those clean-up plugs."Tanner then left and called the plumbing inspector's de-partment and reported the plugs were missing from thesewer openings on the Respondent's property. Tannerthen went home, read the termination form which listed"threatened extortion" as the reason for his discharge,discussed this with his attorney, who advised him to callJacksonHe contacted Jackson by telephone and in-quired what the term referred to and she replied, "Well,anytime anybody threatens me with a union for moremoney, that's threatened extortion." Tanner then toldJackson, he would "file charges on you," and Jacksonreplied she had nothing to worry about as she had"talked to the attorneys" and Tanner "hung up" the tele-phone.Tanner testified he was concerned with the sewerplugs as children could injure themselves by stepping inthe holes and as a result of the sewer gas and opensewageMary Ella Ferguson was also called as a witness in theGeneral Counsel's case. Ferguson worked as a house-keeping maid for the Respondent from February 1980untilMay 1981 when she was terminated by the Re-spondent for absenteeism. Ferguson essentially corrobo-ratedTanner's testimony concerning the events of themorning of Feburary 23 and testified as follows: Fergu-son arrived at approximately 7:35 a in. in the lounge. Shewas sitting at the table having coffee with her brotherMajor Schaefer, Tanner, Richard (an air conditioning re-pairman), and Paul Lemoine (a painter). Tanner was dis-cussing the organization of a union (Local 103) by theemployees and distributed pamphlets concerning it Cla-verie came in and told the employees it was time to gotowork which they did. Ferguson received her assign-ments and when she arrived at the apartment she was toclean, she discovered she had the mailbox key instead ofthe apartment key. She then returned to the office toobtain the correct key and overheard Claverie in a con-versation with Jackson wherein Claverie told Jackson tocome to the office and told Jackson there was troubleand said, "Our maintenance man [Tanner] . . . turnedout to be a union man " Shortly thereafter security guardMaranto arrived. At that time Tanner was standing out-sideof the office building and Jackson arrived andknocked on the office window and asked him to comeinside. Jackson then asked Tanner "if he was a unionman" and he replied, "Yes, I am." Jackson then askedTanner "to show her his identification." Tanner thenwent out to his van and came "back in with a bunch ofpapers" and showed them to Jackson, and said, "I haveenough for all of you" whereupon Jackson yelled,"You're fired " Jackson then told Tanner to return theRespondent's keys and material Tanner went to his vanand returned with the requested items and Jackson thentoldTanner to leave the Respondent's premises. As hewas leaving Tanner told Jackson he would report her tothe city Ferguson also testified that there was "filth andmess" running on the grounds from the sewers in several193places, that the condition persisted until her termination,and that she complained to management concerning it.The General Counsel also called Lester Mut, the chiefplumbing inspector for the city and parish of East BatonRouge Mut testified that the drainage of surface waterand other objects into sewer lines, as a result of the fail-ure to cap or plug the sewer cleanout drains, can causebackups of raw sewage into the surrounding areas. Addi-tionally,harmful sewer gas can escape through sewercleanout drains if they are not capped or plugged Theworksheet for his office for February 23 (the, date ofTanner's discharge) shows that an inspection of the Re-spondent'sapartmentcomplex(SherwoodAcres,Conway Boulevard) was canceled. Mut also testified thatan inspection was requested by Tanner in April 1982 ptthe Sherwood Acres complex but no violations werefound There had been no other reports to his office ofany violations by the Respondent of the plumbing code.The Respondent called on its behalf the Respondent'sformer Resident Apartment Manager Claverie, securityguard Paul Frank Maranto Jr., former Resident Apart-ment Manager (Candice Vaughn) Berry, its former paint-er Gerard Paul Lemoine, and Property Manager Jacksonas witnesses.Claverie testified as follows: She was Respondent'sresident manager from June 1980 to March 1981. On theday of Tanner's termination by the Respondent, she ar-rived at the office after 8 a.m. and Tanner was sitting ata table in the office. The other employees approachedher and told her that Tanner wanted them to signpapers, she inquired whether they had signed anything,they replied they had not, and she then told them, "Well,good, don't sign anything." At that point Tanner toldher "he didn't think they [the employees] made enoughmoney." Claverie then said:Carl [Tanner], we discussed your salary, and yousaid everything was fine . .And that's when hetold me that he had reported us to the Baton RougeCity Parish inspectors, or whatever, and that theywere scheduled to come out, he said they shouldhave been here by now, which would mean theywere supposed to show up on our property around8am or around 9 am That we had impropersewer drainage, or whatever, system.And I said "Carl [Tanner], you're going to getinto trouble.Why did you do this9 I can't believeyou are doing it, you know, why not talk to usabout it first, you know?"Claverie testified she then telephoned Jackson and toldher there was a problem as Tanner had "reported us totheCity Parish." Claverie talked to Tanner and said,"Carl, you're going to lose your job," "I wish you hadn'tdone this," and Tanner then said, "I hope she fires me.""You know, this is easier than I thought it would be "When she told Tanner he would lose his job, she was re-ferring to Tanner's "disrupting the employees, and alsoupsetting us by calling the outside men, the City Parishon us." 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDClaverie testified that Jackson then arrived and con-sulted an attorney and told him that Tanner had reportedtheRespondent "to the city inspectors, and he's alsoherewith a petition without-you know, asking priorwarning," and that Jackson asked the attorney how shecouldterminateTannerAfter Jackson concluded herconversation with the attorney, she directed Claverie tosign a terminationform for Tanner Jackson then sum-moned Tanner who had gone to his van outside theoffice and Jackson then terminated Tanner. At the timeof herinitialconversation with Tanner, Tanner. . . talked like real, real strict, like his mind was al-ready made up Just that, here like a list, "You havethis and this and this, and there's going to be a largefine because you all are going to be in a lot of trou-ble," and . . I said, "Well, what can we do aboutit? .. ," and he said, "Well it's too late, I've al-ready reported it and someone's on their way out."Claverie testified that during this conversation,Tannertold her"he wanted to get the employees to sign up forthe Union,and that was all."She testified that when shecalled Jackson she told Jackson that "Tanner was in heroffice and had threatened us that theCityParish inspec-torswere out about our sewer system And I don't re-member if I mentioned anything-Imay have said-I'mnot sure, but I may have said something about a peti-tion." "He's trying to get the employees to sign a peti-tion.That was my words."She testified that she did notrecall whether she mentioned the Union to Jackson. Cla-veriedisclaimed knowledge of the Union or havingheard anyone state that there would not be any unionpeople on the property.Claverie acknowledged thattherehad been plumbing problems with backup ofsewage on the property and that she had signed an orderfor sewer cleanout work by a private company for Unit Iand Unit II on February 16 although she did not recall aspecifc problem at Unit II. She testified she was in-formed by the private company that the problem was inthe City's (Baton Rouge)sewer lines rather than in theRespondent's and that the sewer plugs were removed inUnit Ito prevent the sewage from backing up into apart-ments and that there was "water and some paper" on theground, and she had ordered maintenance man Schaeferto take care of the matter.Paul Frank Maranto Jr. testified as follows 8 At 9 a m.on February 23, a Monday,he went to the Respondent'soffice to check if there had been any problems in thecomplex and while he was there he heard Tanner tellJackson that he was an"official of Local 103; that hewas a plumbing inspector;and that the maintenance per-sonnel,as well as herself, were underpaid," and that thecomplex had several plumbing violations, "particularlythe sewer,"and "that he had notified the City Parishplumbing inspection division of the violations."Maranto testified that during much of the discussionbetween Jackson and Tanner,Tanner was talking andthat Jackson"couldn't get a word in edgewise"Maranto8A typographical error on L 19 of p 181 of thetranscriptisherebycorrected to read "pullovershirtisMr Carl Tanner "told Tanner to leave the premises after the termination ofTanner by Jackson.Candice (Vaughn) Berry testified as follows She iscurrently a registered nurse having been employed bythe Respondent from November 1979 to April 1982 as aleasing agent until she was promoted to manager in Feb-ruary 1981, when she replaced Claverie in this position.On the date of Tanner's termination she entered theoffice and went to a small inner office and sat down Shewas then approached by Tanner who introduced himselfand told her "he wanted to talk to the workers about or-ganizinga union "She "didn't take him seriously," andhe then said, "IguessIneed to speak to the big bossabout this," and she agreed that he should Tanner thenleft the room and Jackson walked in and told the em-ployees to go to work Tanner approached Jackson, theytalked, and Jackson told Tanner to go to work; Tannertold Jackson he had called the city inspectors because "alot of things that were not up to code as far as theplumbing and electrical goes, and that he had called thecity inspectors out." Jackson then told Tanner to go towork and he went out to his van which was parked out-side.Berry heard Jackson tell the attorney over the tele-phone that Tanner had called the city inspectors andasked how Jackson should handle the situationWhenTanner returned to the office Jackson told him that shewas terminating him for "threatened extortion."Gerard Paul Lemoine, formerly employed as a painterby the Respondent, testified that when he arrived at theoffice for work on the day of this incident, Tanner toldhim that he was president of Local 103 and was organiz-ing a unionto attempt to get "better wages" and askedwhether Lemoine would join Lemoine declined and re-ferred him to another employee who also declined andreferred him to Claverie Lemoine heard just portions ofthe conversation Prior to this he had advised Tannerthat he would be fired to which Tanner replied that hehoped the Respondent did terminate him because he hadpreviously "made good money out of it." Lemoine, onreview of his affidavit, testified that Jackson told Tannerhe was being terminated on "grounds of extortion." Le-moinetestified that shortly after Tanner left, Jacksonasked Lemoine whether he had signed the petition. Hereplied in the affirmative, as a joke, although he had notdone so and Jackson told him, "You better not havesigned it,you know, but she was a friend "Linda K Jackson testified as follows: Prior to Febru-ary she had little or no knowledge of union organization-al activities and had not received any instructions or bul-letinsfrom the Respondent'smanagementconcerninglabor organizations. She is the propertymanagerfor sev-eral properties owned by the Respondent including Sher-wood Acres I and II which is a well maintained apart-ment complex with certain amenities such as swimmingpools, washer and dryer connections, and fireplaces. TheRespondent has an ongoing maintenance program tomaintainthe property. Resident managers are employedand reside on the property and are contacted as com-plaints aremade even during nonoffice hours for emer-gency repairs and problems The resident managers areresponsible for hiring and firing but discuss salaries with CENTRE PROPERTY MANAGEMENTJackson and any large financial commitments must be ap-proved by her She was not aware of any raw sewage onthe ground in February. However, there was a problemwith a city (Baton Rouge) pumping station which wascausing a backup on Sherwood Forest Boulevard. Shedid not regard the problem as serious or note any debrisherselfNor had the complex received any complaintfrom the residentsJackson testified further- She initially met Tanner onFebruary 17 when Claverie asked her to meet Tanner foran interview. Jackson did so and Tanner told her he hadsubstantial plumbing experienceTanner was hired andcommenced work on February 18 On Monday, Febru-ary 23, she was contacted by telephone at her apartmentby Claverie who informed her that Tanner had "all theemployeesin anuproar here, I can't get any of them togo to work " Claverie then asked Jackson to come to theoffice. Jackson asked Claverie what the problem was andClaverie told her that Tanner had called the city inspec-tors; had accused the Respondent of being in violation ofcity codes, had threatened to have the Respondent's op-eration "closed down today"; and that he was waitingfor the city inspectors to arrive, and that Tanner was cir-culating a petition.When Jackson inquired as to whatkind of petition, Claverie told her she did not know.Jackson then went to the office and saw all the employ-ees gathered asking what was "going on." She told theemployees to go to work. Tanner refused and told her hewas waiting for the city inspector to arrive. She askedTanner, "What do you feel is wrong9" Tanner repliedthat the Respondent was in violation of city codes andmentioned drainage, sewer, and electrical problemsJackson went into the inner office and was followedthere by Tanner Also present were Maranto, Claverie,and Berry Jackson then closed the door to the office.Tanner repeated that he was not going to work but waswaiting for the city inspector to arrive. Tanner alsostated that the employees were underpaid and informedher that "I do intend to unionize you" and that he in-tended to obtain the signatures of 30 percent of the Re-spondent's employees on a petition Jackson testified shehad decided to terminate Tanner for his refusal to go towork and issuance of threats concerning the inspectionsand his manner in doing so by "screaming stuff at meabout violations and city codes." Tanner told her to"speak pretty" and that "I have you on tape." Jacksonthen left and telephoned the Respondent's attorney whoadvised her to discharge Tanner for "threatened extor-tion" on the basis of his "threatening accusations " Shethen went back to the office and terminated Tanner for"threatened extortion " Tanner asked what she meantand reiterated that he "was going to unionize you."Tanner continued talking and Jackson was unable tospeak often but asked Tanner to leave Maranto then toldTanner to leave. Tanner leftJackson denied saying anything to Tanner concerninghisunion activities Jackson admitted asking Lemomewhether he had signed a petition to which he replied inthe affirmative but contended that it was a joke betweenher and Lemome She denied threatening the employeeswith termination if they signed anything Several dayslater,Tanner telephoned Jackson and asked for reinstate-195ment and during that conversation also told her that sheshould "speak pretty" as he was taping the call Tannersubsequently contacted her toreceivehis paycheck andalso subsequently reentered the office property in MayWhen Jackson saw him and asked what he was going,Tanner initially said he was there to see his daughter andwanted to go to her apartment. When Jackson replied,after being apprised of the daughter's name by Tanner,that the daughter did not live there and asked Tanner toleave the premises, Tanner refused and stated that hewas sent there by the National Labor Relations Board tocontact witnesses. This occurred on the same day that arepresentative of the National Labor Relations Boardwas talking to Jackson and other employees concerningthis case. Jackson then called the Sheriff's departmentand Tanner was arrested. Tanner admitted the postdis-charge incident where he gave a false reason to Jacksonforbeing on the Respondent'spremises.He deniedhaving told Lemome that he was attempting to makemoney from this incident but testified that, when told hemight be terminated for his activities, he responded thatif he were terminated, he hoped that it was for his en-gagement in union activities and mentioned another casewherein he had received a money settlement as an al-leged discriminatee in an unfair labor practice caseAnalysisThe General Counsel contends that Tanner was en-gaged in concerted activities in an attempt to revive hisdormant union organization by the organization of theRespondent's employees, that such activity was protect-ed by the Act, and that the Respondent unlawfully inter-rogatedTanner and interrogated and threatened Le-moine concerning union activity and discharged Tannerfor his union activities, all in violation of the Act. Alter-natively, theGeneral Counsel contends that Tanner'scomplaint regarding unplugged sewer drains and sewagewaste on the Respondent's premises was protected activi-ty and that in the event it is found that the Respondentdischarged Tanner for making such complaints, his dis-charge was unlawful under the holding by the Board inAlleluiaCushion Co,221NLRB 999 (1975),and casesfollowing this holding that employees who "protestsafety and/or health related conditions and seek the, as-sistance of governmental agencies to redress such com-plamts"9 are engaged in protected concerted activities.The Respondent contends that Tanner was not engagedin protected concerted activities in his attempt to orga-nize the Respondent'semployees;thatTanner initiatedhis own discharge (presumably to recover backpay fromRespondent), that Tanner was not concerned with healthor safety conditions on Respondent's premises for themutual aid of other employees; that the true reason forTanner's discharge was his insubordination in refusing toreturn to work and the issuance of threats by him as wellas his belligerent conduct in this matter toward the Re-spondent's representatives, and that Tanner thereby lostthe protection of the Act9G C memorandum p 9 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis case involves two substantially different versionsof the events of February 23, 1981, which require the de-termination of credibility of the witnesses At the outset,Ifind that Tanner's efforts to organize the Respondent'semployeeswere protected insofar as the manner inwhich they were conducted by Tanner did not cause hisloss of the protection of the Act I have found supraherein that Local 103 of the United Federation of Inde-pendent Unions was a labor organization within themeaning of the Act. I also find that Tanner was attempt-ing to organize the Repsondent's employees as membersof Local 103 and that such activity was protected by theActBighorn Beverage,236 NLRB 736, 752-754 (1978),enfd. 614 F 2d 1238 (9th Cir 1980).With respect to the events leading up to Tanner's dis-charge and his conduct and statements made to Claverieand Jackson on February 23, 1 find the testimony ofJackson,Claverie,Berry, and Maranto concerning thestatements made by Tanner and Jackson to be credibleand credit their version over the version of Tanner andFerguson In making this determination, I have consid-ered the interests of the witnesses, their demeanor on thestand, and the plausibility of their versions of the events.Tanner, as the alleged discriminatee, has an obviousstake in the outcome of this proceeding. Ferguson is aformer employee terminated by the Respondent for ab-senteeism. Jackson, the Respondent's property manager,was directly involved in the termination of Tanner. Mar-anto remains employed as a security guard by the Re-spondent. Both Calverie and Berry are no longer em-ployed by the Respondent and Berry, who was essential-ly a bystander on February 23, is currently employed inan unrelated field Lemoine is also no longer employedby the RespondentIn assessing the plausibility of the versions of theevents of February 23, I find the version presented bythe Respondent's witnesses regarding the statements ofTanner and Jackson to be reliable Thus, I conclude thatTanner did inform Claverie and Jackson that he hadcalled the city inspectors concerning alleged violations ofcity plumbing codes and others Specifically, I foundClaverie to be a credible witness who was candid abouther inability to recall certain details of the incidents ofFebruary 23 but who was very positive concerning thestatements made by Tanner to her concerning the allegedviolations of city codes by the Respondent.I , also credit Jackson's testimony concerning themanner in which Tanner approached her I also creditMaranto's testimony in this regard. I also found Berry tobe a credible witness. I also found Lemoine to be a cred-iblewitness who attempted to recall the events of Febru-ary 23, however, his recall was admittedly poor and I donot rely solely on his testimony in determining the rea-sons for Tanner's discharge Conversely, I do not creditTanner's version that he had not mentioned the plumbingcode violations until after his termination nor do I creditFerguson's corroborative testimony to this effect. I notethat the termination form which listed "threatened extor-tion" as the reason for Tanner's termination was com-pleted and given to Tanner prior to his termination. I donot credit Tanner's testimony that, in a later telephonecall, Jackson told him that the "threatened extortion" re-Corp,245 NLRB 1215, 1229-30 (1979)ferred to his threat to organize the Respondent's employ-ees in order to obtain wage increases.Notwithstanding these credibility determinations, Ifind that the General Counsel has made a prima facieshowing that Tanner's protected concerted activity in at-tempting to organize a union among the Respondent'semployees was a motivating factor in the decision by theRepsondent to discharge him. In reaching this conclu-sion, I rely on the timing of the discharge shortly afterTanner announced his intention to organize a union andevidence of union animus on the part of the Respond-ent, 10 as found hereinafter, with respect to the interroga-tion of and threat issued to Lemoine by Jackson concern-ing his union sympathies and activity I also find that thestatements of Tanner that he had contacted city authori-ties concerning alleged building code violations were anadditional motivating factor in the Respondent's decisionto discharge Tanner as contended by the RespondentHowever, I find that Tanner's statements in this regarddid not cause Tanner's loss of the protection of the Actas the unrebutted testimony of Tanner and Ferguson es-tablished that there were emissions of waste matter andsewage and the potential for the emission of harmfulsewer gas. I credit the testimony of Ferguson that shehad complained of this condition to the Respondent'smanagement. ResidentManager Claverie also testifiedthat this situation had existed. Jackson also testified thatthere had been a problem with the city plumbing stationalthough she disclaimed knowledge of a specific problemwith respect to the Respondent's premises. I also creditChief Plumbing Inspector Lester Mut who testified thatunplugged sewer lines can constitute a health hazard.Accordingly, I find that Tanner's actions in notifying theRespondent that he had contacted city officials concern-ing violations of the city's plumbing code did not causehis loss of the protection of the Act as the condition ofthe unplugged sewer lines was obviously a matter ofcommon concern to all employees working on the Re-spondent's premisesUnder these circumstances, I findtheRespondent's reliance on Tanner's notification thathe had reported the unplugged sewer lines to officials ofthe city of Baton Rouge does not meet its burden of es-tablishing that Tanner's discharge was based on lawfulreasons.Rather, I find the discharge of Tanner for hisactivity in reporting safety and health violations of thecity of Baton Rouge plumbing code was violative of theAct I find that the other reasons asserted by the Re-spondent for its discharge of Tanner were not the truecause for its actions and find that the Respondent has notmet its burden of proof in establishing that it would havedischarged Tanner in the absence of his protected con-duct.Wright Line,251 NLRB 1083 (1980);AtlasMiner-als,256 NLRB 91 (1981) In making this determination, Ihave reviewed the evidence presented by the Respond-ent. I find the testimony of Claverie and Lemoine pre-sented by the Respondent is insufficient to show thatTanner was attempting to provoke his own discharge inorder to utilize the Board's processes to collect unwar-10 LimestoneApparel Corp,255 NLRB 72(1981),M & B Contracting CENTRE PROPERTY MANAGEMENTranted backpay from the Respondent I further find thisunlikely in view of Tanner's unrebutted testimony con-cerning his needfor employment The allegedstatementby Tanner to Lemome was made after Lemoine toldTanner that he could be terminated for engaging inunion activities I find Tanner's explanation of his re-sponse to Lemome concerning his involvement in an-other unfair labor practice as logical and credible in viewof this sequence of events. I also note that Lemoine,throughout his testimony, acknowledged his inability toclearly recall the events of Feburary 23 I further findTanner's alleged statement to Claverie that "this is easy"after she told him he would be terminated is ambiguousand insufficient to prove that he provoked his dischargein order to collect unwarranted backpay from the Re-spondent I find that the Respondent has also failed toprove that Tanner was discharged by the Respondent be-cause he engaged in "threatened extortion."There wasno evidence that Tanner offered to withdraw or refrainfrom making charges of city code violations in return forthe Respondent's acquiescence in his attempt to organizea union among the Respondent'semployees.Iam alsoconvinced that the Respondent did not discharge Tannerfor his refusal to return to work This refusal was notspecifically pleaded by the Respondent in its affirmativedefense as the reason for its discharge of Tanner andthere was no mention of it in the affidavits of Berry orJackson, each of whom testified at the hearing thatTanner refused to return to work I credit the testimonyof Berry and Jackson that Tanner did refuse to return towork at some point in his initial conversation with Jack-sonHowever, I do not credit Jackson's testimony thatshe discharged Tanner for this reason Nor do I find thatTanner's conduct in his discussions with Claverie andJackson was so outrageous as to cause his loss of theprotection of the Act with respect to his concerted ac-tivities in promoting the Union and in reporting thehealth-and-safety hazard concerning the sewer lines tocity government officials. Accordingly, I conclude thattheRespondent violated Section 8(a)(3) and(1)of theAct by its discharge of Tanner because of his efforts toorganize the Union among the Respondent'semployeesand that the Respondent violated Section 8(a)(1) of theAct by its discharge of Tanner in retaliation for his pur-ported complaint to city of Baton Rouge officials con-cerning health-and-safety conditions with respect to theunplugged sewer caps on the Respondent'spremisesAl-leluiaCushion Co,supra,Bighorn Beverage,supra, 752-754.Ifind that Jackson's alleged interrogation of Tannerconcerning whether he was a union representative wasnot violative of the Act as the inquiry followed the an-nouncement by Tanner that he was in fact such a repre-sentative and was attempting to organize the employeesUnder these circumstances,Ifind that a direct inquiry toTanner by Jackson concerning his announcement wasnot violative of Section 8(a)(1) of the Act.Ifind that the inquiry by Jackson of Lemoine was vio-lative of the Act notwithstanding the disclaimers of Le-moine and Jackson that they were only joking Jackson'sinquiry of Lemome as to whether he had signed a peti-tion constituted unlawful interrogation and the Respond-197ent thereby violated Section 8(a)(1) of the Act. Her fol-lowup statement to Lemome that he better not havesigned the petition constituted an unlawful threat and theRespondent thereby violated Section 8(a)(1) of the ActUnder the circumstances of this case I find that the inter-rogation and threat issued by Jackson to Lemome, imme-diately following her discharge of Tanner, tended to becoercive, notwithstanding whether Lemome was actuallycoerced thereby.TRW-UnitedGreenfieldDiv.,245NLRB 1135 (1975), enfg. 637 F.2d 410 (5th Cir 1981),See alsoJax Mold & Machine,255 NLRB 942 (1981).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent as foundin section III, in connection with the Respondent's oper-ations as found in section I, have a close,intimate, andsubstantial relationship to trade, traffic, and commeiceamong the several States and tend to lead to disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent, Centre Property Management, isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2.Local 103 of the United Federation of IndependentUnions is a labor organization within the meaning ofSection 2(5) of the Act.3.TheGeneral Counsel has established a prima faciecase of violations of Section 8(a)(1) and (3) of the Act bythe discharge of Carl Westley Tanner The Respondenthas failed to rebut the prima facie case and I find thatthe Respondent violated Section 8(a)(1) and(3) of theAct by its discharge of Carl Westley Tanner.4.TheRespondent did not violate Section 8(a)(1) oftheAct by Jackson's alleged interrogation of Tannerconcerninghis union membership and activities.5.The Respondent did violate Section 8(a)(1) of theAct by Jackson's interrogation of Gerard Paul Lemoineconcerning his union activities and her issuance of -athreat to Lemoine if he engaged in union activities.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) and (3) of the Act, it shall be ordered tocease and desist therefrom and to take certain affirmativeactions deemed necessary to effectuate the purposes andpolicies of the Act, including the posting of the appro-poriate notice.Having found that the Respondent discriminatorily dis-charged CarlWestley Tanner in violation of Sectioh8(a)(1) and (3) of the Act, it shall be recommended thatRespondent offer him immediate reinstatement and makehim whole for any loss of earnings and benefits he mayhave sustained by reason of the unlawful discharge. It isalso recommended that Respondent expunge from itsfiles any reference to the discharge of Tanner and notifyhim in writing thereof All loss of earnings and benefitsincurred by Tanner as a result of the Respondent's acts 198DECISIONSOF NATIONALLABOR RELATIONS BOARDsetoutabove shallbe computed with interest in the289(1950), andFlorida Steel Corp,231NLRB 651manner prescribedinF.W.WoolworthCo.,90 NLRB(1977).11[RecommendedOrderomitted from publication.]" See generallyIsis PlumbingCo,138 NLRB 716 (1962)